internal_revenue_service number release date index number ------------------------------- --------------------------------------- ------------------------------- ------------------------------------------ ---------------------------------- - legend taxpayer department of the treasury washington dc person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc fip b02 - plr-116139-04 date date ----------------------------------------------------------------- -------------------------------- ------- ------------------------- -------------------------- -------------------------------- date subsidiary_corporation year agreement ----------------------------------------------------- -------------------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------- a b c dear -------------------- correspondence requesting certain rulings on behalf of taxpayer the requested rulings concern the treatment of a warehouse line of credit under sec_856 of the internal_revenue_code you have withdrawn your ruling requests pertaining to taxable mortgage and real_estate_mortgage_investment_conduit issues that may be presented under the facts of this case this is in reply to a letter dated date and subsequent ---- -- -- corporation is a domestic_corporation organized in year corporation is plr-116139-04 facts taxpayer is a domestic_corporation that initially elected to be treated as a real_estate_investment_trust for its tax_year ended on date taxpayer’s stock is publicly traded on a national exchange taxpayer’s principal activity is to acquire and hold mortgage loans secured_by mortgages or deeds of trust and mortgage backed securities for the production of interest_income subsidiary is a wholly-owned subsidiary of taxpayer taxpayer and subsidiary have jointly elected to treat subsidiary as a taxable_reit_subsidiary trs of taxpayer within the meaning of sec_856 the principal activity of subsidiary is to hold stock of one or more lower-tier subsidiaries subsidiary owns all of the stock of corporation engaged in the business of originating purchasing pooling holding selling securitizing and servicing mortgage loans and selling securities in pools of mortgages substantially_all of the mortgage loans held by taxpayer were acquired from corporation corporation continues to service those mortgages additionally all pools of securitized mortgage loans owned by taxpayer were originated by corporation which sold the mortgage securities to taxpayer the mortgage pools are generally securitized into mortgage backed securities through the use of a remic or to a lesser extent through a_trust the mortgages included in the pools consist of both fixed rate loans and adjustable rate loans be securitized it obtains short-term financing from several sources including from taxpayer the method of financing used is commonly referred to as warehouse financing in general a warehouse lender takes a security_interest in the mortgage pool the lender’s security_interest is perfected by possession of the mortgage loans through an agent under article of the uniform commercial code under the current security arrangement corporation treats taxpayer as in possession of the mortgage loans that are the collateral on the warehouse line of credit corporation generally remits payments due taxpayer on the warehouse line of credit directly to taxpayer and remits the difference if any to its own account the warehouse line of credit bears interest indexed to the same objective index factor as the mortgages assigned as collateral security also the terms of the warehouse line of credit are comparable to that charged by unrelated lenders under similar conditions taxpayer has not been treating the loans it makes to corporation on its existing warehouse line of credit as real_estate_assets taxpayer now proposes to restructure the warehouse line of credit in support of the restructured warehouse line of credit taxpayer has submitted a model agreement the agreement and a model promissory note pursuant to the agreement taxpayer proposes to structure the warehouse line of when corporation originates and acquires mortgage loans to include in a pool to corporation’s books will reflect that the committed mortgages belong to the agreement provides that loans made by taxpayer shall be evidenced by a plr-116139-04 credit as an assignment of the mortgage loans from corporation to taxpayer on a nonrecourse basis taxpayer will collect the payments due on the mortgages either directly or through corporation acting as taxpayer’s agent and credit to corporation any monies in excess of the amount due on the warehouse line of credit promissory note from corporation and shall be nonrecourse to corporation the agreement provides in relevant part that upon a request for borrowing corporation as borrower and taxpayer as lender will confirm the face_amount of the mortgages that corporation will endorse to taxpayer as collateral security for the loan the committed mortgages corporation will grant taxpayer a security_interest in the committed mortgages and will endorse the committed mortgages on a nonrecourse basis and deliver them to taxpayer corporation will notify the person servicing each committed mortgage to collect payments on the committed mortgage on behalf of taxpayer and credit all net collections to taxpayer taxpayer will reconvey or cause the servicer to reconvey the committed mortgages to corporation upon repayment in full of the applicable loan including all principal accrued interest and any other applicable charge taxpayer corporation will enforce any defaulted mortgage in taxpayer’s name taxpayer will take permanent possession of the mortgages upon a default by corporation it is represented that the aggregate amount of the committed mortgages will exceed the amount advanced to corporation on the warehouse line of credit the committed mortgages will have an outstanding aggregate principal balance that is at least a percent greater than the outstanding balance of principal and accrued interest on the warehouse line of credit furthermore the real_property securing the committed mortgages has and will have a fair_market_value equal to or greater than the amount of the balance on the warehouse line of credit the committed mortgages will generally have stated terms of twenty years the weighted_average_maturity of the mortgages is from a to b years the average term of the advances on the warehouse line of credit is c days law and analysis from sources listed in sec_856 among the sources of income that qualify under sec_856 is interest on obligations secured_by mortgages on real_property or on interests_in_real_property at least percent of a reit’s total assets must be represented by real_estate_assets cash and cash items including receivables and government securities sec_856 provides in relevant part that at the end of each quarter of a taxable_year to qualify as a reit an entity must derive at least percent of its gross_income sec_856 provides that at the close of each quarter of the taxable_year plr-116139-04 not more than percent of the value of a reit’s total assets may be represented by securities not more than five percent of the reit’s total assets may be represented by securities of any one issuer and a reit may not hold securities possessing more than percent of the total voting power or value of the outstanding securities of a single issuer sec_856 defines the term real_estate_assets in part to mean real_property including interests_in_real_property and interests in mortgages on real_property and shares or transferable certificates of beneficial_interest in other reits sec_1_856-3 of the income_tax regulations provides that local law definitions are not controlling for purposes of determining the meaning of the term real_property as used in sec_856 and the regulations thereunder sec_1_856-3 provides that the term securities does not include real_estate_assets as defined in sec_856 revrul_80_280 1980_2_cb_207 concerns a reit that made loans to commercial real_estate developers the developer loans the developer loans were nonrecourse except for the security of commercial mortgages made to third party owners of real_property that were assigned to the reit by the developers as collateral the balances of the developer loans would never exceed percent of the unpaid balance of the assigned mortgages to perfect its security_interest in the assigned mortgages the reit took custody of them as holder of the assigned mortgages the reit was able to enforce payment in its own name if an original mortgagor defaulted the reit collected all amounts due from the original mortgagors from these amounts the reit retained the interest due on the developer loans and remitted the balance to the developers revrul_80_280 holds that the developer loans commonly referred to as hypothecation loans qualify as real_estate_assets under sec_856 and the interest on the developer loans qualifies as interest on obligations secured_by mortgages on real_property the loans from taxpayer to corporation in this case are generally analogous to those made by the reit to developers in revrul_80_280 the loans will be made to corporation on a nonrecourse basis and the fair_market_value of the real_property securing the committed mortgages is and will continue to be greater than the balance due on the warehouse line of credit additionally any default on a committed mortgage held as collateral will be enforced by corporation in taxpayer’s name conclude that if the value of the real_property securing the committed mortgages continues to exceed the principal_amount due on the warehouse line of credit secured_by the committed mortgages interest_paid on the warehouse line of credit will qualify as interest on obligations secured_by mortgages on real_property or on interests_in_real_property within the meaning of sec_856 consequently the warehouse line accordingly based on the information submitted and representations made we plr-116139-04 of credit constitutes a real_estate asset within the meaning of sec_856 and thus is not a security for purposes of the reit asset tests under sec_856 except as specifically ruled upon above no opinion is expressed concerning any federal_income_tax consequences relating to the facts herein under any other provision of the code specifically we do not rule whether taxpayer will otherwise qualify as a reit under part ii of subchapter_m of chapter of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely yours enclosures copy of this letter copy for sec_6110 purposes david silber david silber senior technician reviewer branch office of associate chief_counsel financial institutions products
